  Case 19-07629         Doc 47      Filed 03/12/20 Entered 03/12/20 16:09:23        Desc Main
                                      Document     Page 1 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                              )
         ANN TERRELL,                               )
                                                    )
BEAUFORT OF GORDON TERRACE                          )
CONDOMINIUM ASSOCIATION,                            )
an Illinois Not-For-Profit Corporation,             )
                                                    )
                        Creditor,                   )
                                                    )       Case Number 19-07629
                v.                                  )       Judge Deborah L. Thorne
                                                    )       Chapter 7
ANN TERRELL,                                        )
                        Debtor.                     )

                                       NOTICE OF FILING

TO:      See Attached Service List

       Please take notice that the undersigned caused to be filed a Response in Opposition to
Debtor’s Motion for Compensation for Fees and Costs with the Clerk of Court for the United States
Bankruptcy Court, Eastern Division, on March 12, 2020, a copy of which is attached to this Notice.

CHARLES M. KEOUGH/DAWN L. MOODY
GABRIELLA R. COMSTOCK/KAREN L. BEVERLY
JONATHAN D. WASSELL/BRYAN M. WILEY
KEOUGH AND MOODY, P.C.
Attorney Number 06324845
Attorney for Creditor
114 East Van Buren
Naperville, IL 60540
(630) 369-2700

  /s/ Bryan M. Wiley
Attorney for Creditor
                                       PROOF OF SERVICE

        I, BRYAN M. WILEY, an attorney, on oath state, I served this Notice of Filing and Response
in Opposition to Debtor’s Motion for Compensation for Fees and Costs to the persons named on the
service list via the method listed at or before 4:00 p.m. on March 12, 2020.

                                                    /s/ Bryan M. Wiley

  KEOUGH & MOODY COLLECTS DEBTS FOR ASSOCIATIONS. ANY AND ALL INFORMATION
              OBTAINED CAN AND WILL BE USED FOR THIS PURPOSE.
     Case 19-07629    Doc 47     Filed 03/12/20 Entered 03/12/20 16:09:23   Desc Main
                                   Document     Page 2 of 8




                                          SERVICE LIST



1.       Ann Terrell - via regular mail
         820 W. Belle Plaine, Unit 1708
         Chicago, IL 60613

2.       Peter L. Berk - via regular mail, email and CM/ECF
         O'Keefe, Rivera & Berk
         55 West Wacker Drive, Suite 1400
         Chicago, IL 60601
         plberk@orb-legal.com

3.       Ronald R. Peterson - via regular mail and CM/ECF
         Chapter 7 Trustee
         Jenner & Block LLP
         353 N. Clark Street
         Chicago, IL 60654
  Case 19-07629        Doc 47       Filed 03/12/20 Entered 03/12/20 16:09:23             Desc Main
                                      Document     Page 3 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                                 )
         ANN TERRELL,                                  )
                                                       )
BEAUFORT OF GORDON TERRACE                             )
CONDOMINIUM ASSOCIATION,                               )
an Illinois Not-For-Profit Corporation,                )
                                                       )
                        Creditor,                      )
                                                       )        Case Number 19-07629
                v.                                     )        Judge Deborah L. Thorne
                                                       )        Chapter 7
ANN TERRELL,                                           )
                        Debtor.                        )

    SECURED CREDITOR BEAUFORT OF GORDON TERRACE CONDOMINIUM
         ASSOCIATION'S RESPONSE IN OPPOSITION TO DEBTOR’S
           MOTION FOR COMPENSATION FOR FEES AND COSTS

         NOW COMES the Secured Creditor, BEAUFORT OF GORDON TERRACE

CONDOMINIUM ASSOCIATION, by and through its counsel, Charles M. Keough, Dawn L.

Moody, Gabriella R. Comstock, Karen L. Beverly, Jonathan D. Wassell, and Bryan M. Wiley of

Keough and Moody, P.C., and states the following as its Response in Opposition to Debtor’s Motion

for Compensation for Fees and Costs:

                                            STANDARD

         Debtor’s underlying Motion for Sanctions was brought pursuant to this Court’s inherent

powers under 11 U.S.C. § 105(a) and sought a civil contempt ruling and sanctions against Creditor

for a violation of the discharge injunction. Debtor’s Motion for Sanctions alleges a “willful”

violation, and current decisions within the United States Bankruptcy Court for the Northern District

of Illinois have established that the creditor must “willfully” violate the discharge injunction and the


                                                   1
  Case 19-07629        Doc 47     Filed 03/12/20 Entered 03/12/20 16:09:23              Desc Main
                                    Document     Page 4 of 8



creditor's subjective intent to violate the discharge injunction is relevant in the determination of

“willfulness.” See e.g., In re Barr, 457 B.R. 733, 738 (Bankr. N.D. Ill. 2011).

       However, any distinction as to what constitutes “willfullness” may now be moot, as the

United States Supreme Court recently rejected the subjective “willfullness” standard and held that

for a finding of contempt and sanctions, there must be “no fair ground of doubt” as to whether the

creditor’s actions were prohibited by the discharge injunction. Taggart v. Lorenzen, 139 S. Ct. 1795,

1800 (2019). Pursuant to the Supreme Court’s holding in Taggart, a finding of civil contempt and

sanctions based on a claim of a discharge injunction violation are not warranted when the creditor

had an objectively reasonable belief that its actions were lawful. Id..


                                            ARGUMENT

        Whether this Court decides to follow the subjective intent standard in the Northern District

of Illinois or the more recent objective reasonableness standard set forth in Taggart by the United

States Supreme Court, Debtor’s Motion for Compensation for Fees and Costs must be denied. That

is because Creditor’s actions pass both the subjective intent and objective reasonableness standards,

as explained in Creditor’s Response to Debtor’s Motion for Sanctions and as further explained in

this Response to Debtor’s Motion for Compensation for Fees and Costs.

       In Taggart, the Supreme Court cites the Bankruptcy Code in its statement that “[the] statutory

provision that addresses the remedies for violations of automatic stays says that ‘an individual

injured by any willful violation’ of an automatic stay ‘shall recover actual damages, including costs

and attorneys' fees, and, in appropriate circumstances, may recover punitive damages.’ 11 U.S.C. §

362(k)(1).” Id at 1804. While the Taggart court rejected extending the Bankruptcy Code’s

subjective stay violation standard to a determination of a contemptible discharge injunction violation,


                                                  2
  Case 19-07629        Doc 47     Filed 03/12/20 Entered 03/12/20 16:09:23              Desc Main
                                    Document     Page 5 of 8



and instead adopted the reasonable objective belief standard, the Supreme Court highlighted that a

certain threshold must be met to warrant a contemptible violation. And, it follows that unless the

appropriate threshold is met to warrant a violation and that violation is contemptible, a debtor

should not be awarded sanctions or attorney’s fees and costs.

       While Creditor understands and respects that this Court will soon issue a written opinion that

will explain this Court’s reasoning for not permitting Creditor to proceed with its eviction action in

light of the discharge injunction, all parties involved in this pending Motion are aware that the claim

Debtor brought for a violation of the discharge injunction is a matter of first impression for this

Court. Therefore, there could not have been a violation, and certainly not a contemptible violation,

because the law is unsettled. And unsettled may be an understatement, as the law prohibiting

Creditor’s actions simply does not exist. That is, this issue has not been decided in the Northern

District of Illinois or the Seventh Circuit - this issue has not been decided by any bankruptcy court.

There are no prior decisions within United States Bankruptcy Court that prohibit a condominium

association from proceeding with an eviction action post-discharge based on in rem debt for

assessments. Accepting Debtor’s argument for attorney’s fees and costs would mean that when an

issue is not settled by a court and a judge rules against a party and thereby paves the path for new

law, the prevailing party would be entitled to an award of its attorney’s fees and costs. This would

be unjust and inequitable, and it cannot be the outcome here.

       Creditor’s good faith and reasonable understanding was the Bankruptcy Code permitted it

to proceed in eviction court, as landlord creditors are permitted to evict their tenants based only on

discharged rent. See eg., In re Dabroswki, 257 B.R. 394 (Bankr. S.D.N.Y. 2001). In fact, Creditor

is not aware of any property right (other than Debtor’s claim to retain possession of her



                                                  3
  Case 19-07629       Doc 47      Filed 03/12/20 Entered 03/12/20 16:09:23             Desc Main
                                    Document     Page 6 of 8



condominium unit), that a debtor is permitted to maintain, even post-discharge, without making

payments toward the underlying lien to the secured creditor. It follows that a creditor would have

a good faith and objectively reasonable belief that proceeding in an eviction court in rem post-

discharge would not violate the discharge injunction. This alone provides more than a “fair ground

of doubt” as to whether Creditor’s actions were prohibited by the discharge injunction. Furthermore,

even more doubt exists when recognizing that an in rem eviction action is permitted under Illinois

state law.

       Creditor’s Response to Debtor’s Motion for Sanctions addresses this fact that Illinois state

law permits an in rem eviction action. At no time could Debtor produce any Illinois state law that

prohibited Creditor from proceeding with its eviction action, because it does not exist. In fact, the

following is true with respect to the law of the State of Illinois governing eviction proceedings. The

Illinois Condominium Property Act provides a statutory lien for condominium assessments. 765

ILCS 605/9(g). The Illinois Eviction Act provides that an eviction action can be maintained based

on that lien for assessments. 735 ILCS 5/9-111. Moreover, the Illinois Code of Civil Procedure

provides that an eviction order can be entered including an in rem only judgment. 735 ILCS 5/9-107.

      Based on this good faith and reasonable understanding of the law, through its eviction action,

Creditor was seeking to obtain possession of and rent out Debtor’s vacant unit to pay down the

substantial lien for assessments against the unit. Creditor’s Response to Debtor’s Motion to Reopen

and for Sanctions explains why it proceeded as it did and more importantly evidences it did not act

willfully. Creditor restates and reincorporates its argument within its Response to Debtor’s Motion

to Reopen Case, Waive Reopening the Fee, and for Sanctions as though it is fully restated herein.




                                                  4
  Case 19-07629        Doc 47     Filed 03/12/20 Entered 03/12/20 16:09:23               Desc Main
                                    Document     Page 7 of 8



       Although Creditor respects this Court’s ruling that such an in rem proceeding is not permitted

by the discharge injunction, Creditor’s actions were all in good faith, and Creditor had an objectively

reasonable understanding that its actions were lawful and not in conflict with the Bankruptcy Code.

For this reason this Court must deny Debtor’s request for attorney’s fees, just as it did not previously

grant sanctions.

                                           CONCLUSION

       A “fair ground of doubt” exists, and Creditor’s actions have been in good faith and

objectively reasonable, and have not warranted a finding of a violation, sanctions, or an award of

attorney’s fees and costs to Debtor. Although Debtor’s counsel raised the question as to whether

the discharge injunction was violated, Debtor’s counsel could not cite to any existing law in support

of its position and failed to shift the burden to Creditor. While that has provided this Court with the

opportunity to research and consider the question raised and issue a written opinion to clarify the

impact of a discharge order, Debtor has not shown that Creditor has done anything in bad faith or

in an objectively unreasonable manner that would support a finding of a violation or an award of

sanctions, or attorney’s fees and costs. Thus, Debtor should not be compensated in the form of

attorney’s fees or costs. As Creditor’s actions have not warranted a finding of a violation or

sanctions, there is likewise no support for Debtor’s claim for attorney’s fees and costs. Therefore,

Debtor’s request for attorney’s fees and costs must be denied.



                                    (signature on following page)




                                                   5
  Case 19-07629       Doc 47     Filed 03/12/20 Entered 03/12/20 16:09:23            Desc Main
                                   Document     Page 8 of 8



       WHEREFORE,          Secured    Creditor,       BEAUFORT     OF     GORDON        TERRACE

CONDOMINIUM ASSOCIATION, respectfully requests that this Court deny in its entirety Debtor’s

Motion for Compensation for Fees and Costs, and for any and all further relief this Court deems just

and proper.



                                              Respectfully Submitted,
                                              BEAUFORT OF GORDON TERRACE
                                              CONDOMINIUM ASSOCIATION,


                                              By:          /s/ Bryan M. Wiley
                                                       One of its attorneys




CHARLES M. KEOUGH/DAWN L. MOODY
GABRIELLA R. COMSTOCK/KAREN L. BEVERLY
JONATHAN D. WASSELL/BRYAN M. WILEY
KEOUGH AND MOODY, P.C.
Attorney Number 06324845
Attorney for Creditor
114 East Van Buren
Naperville, IL 60540
(630) 369-2700




                                                  6
